third party communication date of communication month dd yyyy cca_2015091111591143 id uilc number release date from sent friday date am to cc bcc subject re pop statement good morning --------- i am waiting on answer as to this however in dollar_figure of revproc_2015_2 in the last two sentences of the first paragraph it does state the field_office must submit this declaration with the initial request for technical_advice facts is reached the associate office may rely on facts presented by the field_office if no agreement regarding the i will get to you on this thanks --------------
